     Case 1:17-cv-00199-GBD-SDA Document 164 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/25/2020
B. Braxton/Obed-Edom,

                                Plaintiff,
                                                            1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                            AMENDED ORDER
The City of New York et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       THIS ORDER SUPERSEDES AND REPLACES THE ORDER ENTERED EARLIER TODAY AT ECF

NO. 163.

       The Court having reviewed the Letter from the pro se Plaintiff, ECF No. 162, it is hereby

ORDERED as follows:

       1. The deadline for the Plaintiff to execute and return the additional medical

           authorizations sought by Defendants per ECF No. 158 is extended until September

           30, 2020.

       2. The Order for Inmate Deposition, ECF No. 161, remains in full force and effect.

       3. The deadline to complete discovery is extended until October 30, 2020.

       A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              August 25, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
